Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/15/2021.  These drawings are acceptable except for the issues listed below.
The drawings (Figures 7A-17B, 19A-20B) are objected to because Black and white drawings are normally required in utility patent applications. The drawings (Figures 7A-17B, 19A-20B) include three dimensional shading (grayscale or color render) and are not simply black line drawings, (see the cited references for examples). India ink, or its equivalent that secures solid black lines, must be used for drawings. If shading is needed for explanation of the invention then it should be of one of the approved symbols/hatching. See MPEP 608.2 (VII, VII, IX).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the block character being a number and/or a typographical symbol of claims 1, 19, and 20, swivel wheel, caster, and skid of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because (Figures 1- 6B, 18, 21A-33B) are informal due to perspective angles (i.e. lines that should be parallel or along perspective aren’t) and line weights being inconsistent among and within each figure which makes it difficult to understand the shape of the item being shown. In addition, the hidden perspective seems inconsistent such as expected lines are . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The changes to the specification were received on 7/15/2021.  These changes are acceptable. 


Claim Interpretation
Based on the drawing and specification the examiner has interpreted “covered volume” to be a volume within the footprint of the body while having a portion of the body vertically above. 




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 16-19, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,479,766 to Whyman. Whyman teaches a desk composed of a body. The body has a generally planar front panel (A) defining a front surface that extends in a vertical  by the body. As best seen in figures 1-3, the front panel has the cross section of a portion of the block letter “A”.  As best seen in figure 1 the work surface has a portion that is below the top (a) and is considered to be within the covered volume. As best seen in figure 1 the work surface is pivoted to the side panels, but does extend from the transverse panel in a horizontal dimension/direction.  

Claim(s) 1-3, 5, 6, 10, 13-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,505,133 to Pollard. Pollard teaches a desk comprising a body. The body has a front panel (80) and a back panel (70) connected together with transverse panels (14, 32, 56, 62). A generally planar work surface (44) is attached to one of the transverse panels. A top (62) covers a portion of work surface as best seen in figure 1. A seat (38) is attached to the rear of the front panel. A climbing apparatus (90) is attached to the body and includes handholds.  The body is hollow to allow space for a bed on one of the transverse panels. The cross section of the front panel is a rectangular shape and therefore defines a portion of alphabet symbols (for example, portions of the letters H, D, N, or E). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,479,766 to Whyman. 
For further consideration regarding claim 8 and 9, Whyman discloses every element as claimed and discussed above except casters/wheels. It is admitted prior art that it is well known in the art of furniture and desks to provide casters or wheels to the bottom surface to allow for easy moving and rearrangement of the furniture or desk. The common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice in the office action mailed 4/15/2021. See MPEP 2144.03 At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the desk of Whyman by adding casters to bottom surface as is known in the art to allow the desk to be easier to move around. 
For further consideration regarding claim 11, Whyman discloses every element as claimed and discussed above except a stabilizing device coupled between the body and another surface. It is admitted prior art that it is well known in the art of furniture and tall furniture to 
For further consideration regarding claim 20, Whyman discloses every element as claimed and discussed above except a second desk. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the desk of Whyman by adding a second desk for a second child to have their own desk and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.


Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. The applicant argues that claimed elements are rendered unclear by the objected-to figures and requiring line drawing preparation of the objected-to drawings would impose an undue financial burned on the applicant. The examiner disagrees that the grey scale drawings are rendered clear and that even if they were clear the requirement would remain that they need to be line drawings or a petition for color or photographs would be needed.  In regards to .  
No objections to the Official notices were expressed and therefore the statements made are considered admitted prior art. Per 2144.03, “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.” 
The applicant argues that the work surface in Wyman and Pollard is not covered by the body. The examiner disagrees since the claims are considered broader than the applicant argues. The examiner has interpreted “covered” to mean that at least a portion of the work surface has a portion (top) of the body above and both Wyman and Pollard cover a portion of the work surface with a top element of the body. 
It is suggested that applicant clarify the claim language and potentially overcome the interpretation in the rejections above with an amendment similar to “wherein the generally planar work surface is entirely disposed within the covered volume throughout all positions of the work surface.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637